Title: To James Madison from Wilson Cary Nicholas, 28 April 1816
From: Nicholas, Wilson Cary
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Richmond
                            Apl. 28. 1816
                        
                    
                    Be pleased to accept my cordial thanks for the inquiries you have made as to an engineer for this state. I am obliged to Mr. Latrobe for the information he has given it is very satisfactory and will be useful. Before I wrote to you I took the liberty to enclose to the Secretary of State a letter to Mr. Adams, and to request the Secretary to have inquiries made through our ministers, as to the probability of our being able to induce an able engineer to come to this State.
                    I have an high opinion of the skill of Mr. Latrobe, but there is a want of confidence in him that perhaps ought to prevent his being thought of, not only as it wou’d operate upon the people at large but upon that portion of them from whom alone contributions are to be expected. May I take the liberty to ask in confidence, if you think it wou’d be proper to employ him? I am very much inclined to believe that one of our own countrymen with less science than foreign engineers possess, wou’d do us more service, from his knowing better the materials he wou’d have to work with. The Quaker James Harris, succeeded better in the works on James River, than any of the foreigners who were employed upon the other rivers.
                    There is a subject that I will take the liberty to mention to you about which I feel considerable anxiety. The direct tax has been paid in this State in a shorter time, than one was ever paid before, and without a murmur. It is the highest I have ever known. The collection of the State taxes you know is made in the latter part of the summer: If this direct tax imposed during the present session of Congress, shou’d be collected this year, the people of Virginia, will have to pay three taxes in the course of from six to nine months, this not only from the amount to be paid, but from its being so unusual a thing I fear will produce great discontent. If there is a power to delay the collection of the U.S. tax until next spring, I am convinced the collection then wou’d neither be felt nor complained of. I beg you to be assured Sir, that my suggesting to the genl. assembly, the propriety of asking the cooperation of the States interested in the security of the Chesapeake, did not proceed from any doubt of your readiness to provide

for it, but from a knowledge that the necessary appropriations wou’d be obtained with more ease, than if it was considered merely as for the benefit of Virginia. I was aware that the first impression of the people in Pennsylvania connected with Philadelphia, might be unfavorable, but expected that wou’d soon cease & that it wou’d be found useful to the people on both sides of the Su[s]quehannah. The backwardness of the government of Maryland is unaccountable; as I believe that State has a greater interest in the attainment of our obj⟨e⟩ct than even Virginia. I am with the greatest respect Sir your hum. Serv.
                    
                        W. C. Nicholas
                    
                